                  3:18-cr-30071-SEM-TSH # 71   Page 1 of 64
                                                                                  E-FILED
                                                        Tuesday, 27 July, 2021 05:58:27 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      Case No. 18-cr-30071
                                        )
TIMOTHY R. HANNAH,                      )
                                        )
     Defendant.                         )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Magistrate Judge Tom Schanzle-Haskin’s

Report and Recommendation (d/e 52), which recommends denying

Defendant Timothy R. Hannah’s pending Motion to Dismiss

Indictment for Failure to Preserve Exculpatory Evidence or in the

Alternative to Preclude the Use of Tracy Stogsdill’s Statements and

For an Adverse Inference Instruction (Motion to Dismiss) (d/e 21)

and recommends allowing in part and denying in part Defendant’s

pending Motion to Suppress Evidence (d/e 25). Defendant has filed

Objections to the Report and Recommendation (d/e 54), as has the

Government (d/e 56). For the reasons below, the Court ADOPTS IN

PART and REJCTS IN PART the recommendations in Magistrate


                              Page 1 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 2 of 64




Judge Schanzle-Haskins’ Report and Recommendation (d/e 52).

Defendant’s Motion to Dismiss (d/e 21) is DENIED. Defendant’s

request for a hearing pursuant to Franks v. Delaware, 438 U.S. 154

(1978), is GRANTED.

                    I. FACTUAL BACKGROUND

     The relevant facts were fully set out in the “Statement of

Facts” section of the Report and Recommendation, to which there

has been only one objection, as noted below. For ease of review, the

facts from the Report and Recommendation are recounted below

with limited editing and additions.

     On December 4, 2018, a grand jury indicted Mr. Hannah with

five counts of possession of child pornography in violation of 18

U.S.C. § 2252A(a)(5)(B) and one count seeking forfeiture of certain

property pursuant to 18 U.S.C. § 2253. Indictment (d/e 1). A

superseding indictment has since been filed, charging Mr. Hannah

with only one count of possession of child pornography in violation

of 18 U.S.C. § 2252A(a)(5)(B) and one count seeking forfeiture of

certain property pursuant to 18 U.S.C. § 2253.




                            Page 2 of 64
                 3:18-cr-30071-SEM-TSH # 71   Page 3 of 64




     The majority of the evidence against Mr. Hannah was found on

electronic devices owned by Mr. Hannah. Law enforcement officials

acquired the electronic devices in March, April, and May 2016. The

first warrant sought evidence of drug trafficking and possession of

child pornography. The child pornography search was based solely

on allegations made by Tracy Stogsdill. The other three warrants

only sought evidence of possession of child pornography and relied,

in large part, on the evidence found in the first search warrant. Mr.

Hannah argues that the evidence from each of these warrants

should be suppressed because there was not sufficient probable

cause and because they were not executed in good faith.

     A. The 2015 Investigation of Mr. Hannah

     While the investigation leading to Mr. Hannah’s indictment

here did not begin until March 2016, Stogsdill had made previous

allegations against Mr. Hannah. On June 9, 2015, approximately

nine months before the first warrant application, Dewitt County,

Illinois, Sheriff’s Office Detective and Illinois State Police Task Force

6 (Task Force) Officer Luke Werts received a NEXTbook tablet

computer (NEXTbook) from Clinton, Illinois Police Detective Ummel.

Detective Ummel reported that on June 2, 2015 an individual


                              Page 3 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 4 of 64




named Tracy Stogsdill turned over the NEXTbook to the Clinton

Police Department because she believed the NEXTbook contained

child pornography downloaded by Mr. Hannah. Stogsdill stated

that Mr. Hannah used the NEXTbook frequently while he lived with

her at her residence. Detective Ummel turned the NEXTbook over

to Werts because the residence was in Dewitt County outside the

city limits of Clinton, Illinois. Werts secured a search warrant to

search the NEXTbook for child pornography. On June 12, 2015,

Werts took the NEXTbook to Decatur, Illinois Police Detective David

Dailey. Detective Dailey determined that the NEXTbook had an app

called Gallery Vault on it. Detective Dailey stated that Gallery Vault

was an app used to conceal data. See Defendant’s Reply (d/e 33)

(Reply), Exhibit A, DeWitt County Sheriff’s Office Incident/Offense

Report 1-15-001142. Detective Dailey told Officer Werts this

information. See Affidavit of C. Luke Werts at ¶5 (d/e 37-1).

     Detective Dailey performed a file system backup utilizing a

program called cellbrite and created a compact disc. Id. On June

17, 2015, Werts sent the NEXTbook and the compact disc to the

Illinois State Police Computer Evidence Recovery Unit (CERU) in an




                            Page 4 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 5 of 64




attempt to execute a full search, including the concealed data. See

Affidavit of C. Luke Werts at ¶6 (d/e 37-1).

     On March 23, 2016, DeWitt County Sheriff’s Office Detective

Pippin received the NEXTbook and compact disc back from CERU

and put them in the DeWitt County evidence vault. Werts reviewed

a report from Jeff Knauer of CENU about the contents of the

NEXTbook. Knauer determined that the NEXTbook contained

pornography, but not child pornography. See Reply, Exhibit A,

DeWitt County Sheriff’s Office Incident/Offense Report 1-15-

001142, Supplemental Report dated May 2, 2016.

     Mr. Hannah argues that Werts likely saw the CENU/Knauer

report prior to March 23, 2016. See Defendant’s Sur- Sur-Reply

(d/e 34), at p. 2-5. However, Werts did not complete the narrative

report and states that he did not review Knauer’s report until May

2, 2016. See Affidavit of C. Luke Werts at ¶8 (d/e 37-1). Werts

states that he does not recall why there was a delay between the

receipt of the Knauer/CENU report and his review of the report, but

believes he may have been unaware that the evidence and report

had been retrieved from CENU. Id. at ¶9. Werts further states that

the Knauer/CERU report states that the NEXTbook and compact


                            Page 5 of 64
                 3:18-cr-30071-SEM-TSH # 71   Page 6 of 64




disc were analyzed between January 27, 2016 and March 21, 2016.

Id. Accordingly, the Court finds that Werts could not have seen the

report prior to applying for the first warrant at issue in this case.

     B. Warrant One: March 17, 2016

     On March 9, 2016, Mr. Hannah was arrested on state charges

related to the manufacture of methamphetamine. At that time, the

officers took possession of Mr. Hannah’s ZTE model Z667G Serial

#9B0428813371 cellular phone (Hannah Phone) and a removable

storage device (SD Card) attached to the Hannah Phone. On March

17, 2016, Werts submitted a complaint and affidavit in support of a

request for a search warrant to search the Hannah Phone and the

SD Card (Warrant One). See Motion to Suppress, Exhibit 1,

Warrant One and Warrant One Complaint. Werts asked for a

warrant to search for:

     C. Items or Material to be seized:
        • Any and all evidence of the distribution and
        manufacturing of illegal drugs, including but not
        limited to e-mails, texts, word documents, private
        messages, and call logs
        • Any and all evidence of the acquisition and/or
        distribution of child pornography including but not
        limited to videos, pictures, internet history, and
        previously deleted files




                             Page 6 of 64
                  3:18-cr-30071-SEM-TSH # 71    Page 7 of 64




Warrant One Complaint, at 000019.1

      Werts stated in the Warrant One Complaint that on March 8,

2016, an Illinois Conservation Police Officer contacted Werts about

a fire at Weldon Springs State Park in DeWitt County (Park).

Maintenance workers saw the fire and a white man and woman

with a black and white dog leave the area of the fire in a dark red

Chevrolet four door sedan. Werts stated that he remembered from

“prior law enforcement investigations” that Stogsdill drove a maroon

Chevrolet Cobalt sedan. Werts and Task Force Inspector Sean

Freytag spoke to Stogsdill. Stogsdill told Werts and Freytag that

Mr. Hannah wanted her to drive him out to the country to burn

items earlier that day. Id.

      Werts stated that Stogsdill voluntarily came to the DeWitt

County Sheriff’s Office to be interviewed. Stogsdill waived her

Miranda rights before the interview began. Stogsdill said that she

took Mr. Hannah to the Park that day and took her dog along.

Stogsdill said that Mr. Hannah initially did not tell her what he

wanted to burn except that he could not just place it in a dumpster.

1 Like the Magistrate Judge, the Court cites to the Bates Stamp pagination on
the Exhibits filed with the Motions. The Court uses the original document page
number of Exhibits admitted at the Hearing.

                                Page 7 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 8 of 64




Stogsdill said she smelled ammonia once the item started to burn.

At that point she said that Mr. Hannah told her it was a “lab.” She

confirmed that the term “lab” meant a “shake and bake cook” bottle

used to manufacture methamphetamine. Werts stated that

Stogsdill told Werts and Freytag that Mr. Hannah did not cook in

front of her, but he kept his methamphetamine bottle with him.

She described how Mr. Hannah acquired products including lye,

salt, Coleman fuel, and ice packs, to amass the necessary

ingredients to make methamphetamine. She said that Mr. Hannah

sold the methamphetamine for $100 a gram. ---
                                          See Warrant One

Complaint, at 000019-20.

     Werts stated further in the Warrant One Complaint:

     After describing the meth cook operation, Stogsdill
     informed Werts she had found pictures of young naked
     girls on her phone. She said Hannah obtains images on
     her phone and then sends them to his phone. According
     to Stogsdill Hannah uses the wireless connection at the
     Casey’s parking lot to accomplish this.

     On March 9, 2016 Timothy Hannah was interviewed. He
     admitted being in the area of the park where the fire took
     place, but denied burning anything. He confirmed the
     information given by the maintenance workers, admitting
     to arriving with Stogsdill and the dog in the maroon
     Chevrolet Cobalt. Hannah denied having any knowledge
     of producing methamphetamine and requested an
     attorney. Stogsdill gave consent to search her phone on


                            Page 8 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 9 of 64




     the 14th of March, but all data had been erased. Illinois
     State Police technicians are currently attempting to
     retrieve previously deleted data on the phone.

Warrant One Complaint, at 000020.

     On March 17, 2016, a DeWitt County Associate Circuit Judge

issued Warrant One. Warrant One authorized the search of the

Hannah Phone and the SD Card and the seizure of the items

requested in the Warrant One Complaint and quoted above.

Warrant One.

     The Parties agree that Werts omitted from the Warrant One

Complaint the following information regarding Stogsdill’s consent to

the search of her phone (Stogsdill Phone) and the deletion of the

data on the Stogsdill Phone: On March 14, 2016, Stogsdill met with

Werts at the Sheriff’s Office. During this encounter, Werts asked

Stogsdill for consent to search the Stogsdill Phone for potential

child pornography. Stogsdill agreed to the search but stated that

the Stogsdill Phone was at home. Werts told Stogsdill not to erase

anything from the Stogsdill Phone. Stogsdill stated that some

things had already been erased. Werts told Stogsdill that there was

a possibility of recovering erased items. Stogsdill went home,




                            Page 9 of 64
                 3:18-cr-30071-SEM-TSH # 71   Page 10 of 64




retrieved the Stogsdill Phone, and brought the Stogsdill Phone back

to Werts at the Sheriff’s Office. Werts turned on the Stogsdill Phone

later that day. The Stogsdill Phone was in startup mode with one

percent power. Motion to Suppress at 5; Government’s Combined

Response (d/e 30) (Response) at 7. On March 15, 2016, Stogsdill

met with Werts and Freytag at the Circle K gas station in Clinton,

Illinois. Werts asked Stogsdill if she conducted a factory reset on

the Stogsdill Phone, thereby erasing everything from the phone.

Stogsdill confirmed that she conducted a factory reset because

Werts told her that anything erased from the Stogsdill Phone could

be recovered. Stogsdill said she did not want to go to jail. Werts

told Stogsdill that she may have erased potential evidence from the

Stogsdill Phone by resetting it. Motion to Suppress at 6, Response

at 7.

        Werts also omitted from the Warrant One Complaint the fact

that Stogsdill had previously been convicted of two felonies and two

misdemeanors involving crimes of dishonesty. Response at 8.

Werts also did not mention the prior 2015 incident in which

Stogsdill brought him the NEXTbook. As stated above, the records




                             Page 10 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 11 of 64




indicate that Werts could not have reviewed the report from

CENU/Knauer regarding this device until on or after March 23,

2016.

     While executing the search pursuant to Warrant One, officers

found images that form, in part, the basis for the child pornography

possession charge in the Superseding Indictment.

         C. Warrant Two Issued April 7, 2016

     On April 7, 2016, Werts applied for a second search warrant

(Warrant Two). Motion to Suppress, Exhibit 2, Warrant Two and

Warrant Two Complaint. Werts asked for a warrant to search a

Compaq Presario M2000 computer with serial number CN5311683

(Compaq Computer) obtained from Stogsdill as described below.

Werts asked to search for the following:

  Items or Materials to be seized:
  Articles and things which have been used in the
  commission of, or which constitute evidence of, the offense
  of Child Pornography, 720 ILCS 5/11-20.1, including but
  not limited to:

     •   Proof of access, control and/or ownership of the
         aforementioned Compaq Presario M2000 computer,
         such as hardware and software licenses and other
         indicia of Timothy Hannah’s activity on the
         computer;
     •   Computer hardware;



                            Page 11 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 12 of 64




     •   Computer software documentation, passwords,
         data security devices;
     •   Data documenting internet sites visited;
     •   E-mails sent and received and data documenting e-
         mails sent and received;
     •   Cellular phone sync files, data or documents stored
         or contained within the computer;
     •   Photography, digital images and video recordings
         of a child pornography nature stored or contained
         within the computer.

Warrant Two Complaint, at 000061 (emphasis in the original).

Werts stated in the Warrant Two Complaint that Mr. Hannah was

arrested on March 9, 2016 and charged with Methamphetamine

Manufacturing Waste, an Illinois Class 2 felony. Werts stated the

Hannah Phone was taken from Mr. Hannah incident to his arrest.

Mr. Hannah admitted that he owned the Hannah Phone. Werts

stated that Warrant One was secured to search the “contents of

said phone.” Werts stated:

     The return of the search warrant for the contents of said
     cell phone showed numerous still photos of naked female
     children in sexually explicit positions as well as videos of
     naked female children engaged in sexual acts. Said
     children appear to be under 18 years of age and many of
     which appear to under 13 years of age.

Warrant Two Complaint, at 000062. Werts stated that Mr. Hannah

lived with Stogsdill prior to his arrest. Werts stated that Stogsdill

stated in an interview that “she had previously seen what she


                             Page 12 of 64
               3:18-cr-30071-SEM-TSH # 71   Page 13 of 64




believed to be child porn on Defendant’s cell phone.” Stogsdill told

Werts that there were three additional cell phones at her home. Id.

     Werts stated that on April 5, 2016, Werts met with Stogsdill at

the Residence to ask about the three additional cell phones.

Stogsdill said that she no longer had the phones. Stogsdill,

however, gave Werts the Compaq Computer. Stogsdill said that the

Compaq Computer was Mr. Hannah’s property. She said that she

believed the Compaq Computer contained child pornography. Id.

     On April 7, 2016, a DeWitt County Associate Circuit Judge

issued Warrant Two. Warrant Two authorized the search of the

Compaq Computer and seizure of the items requested in the

Warrant Two Complaint quoted above. Response, Exhibit 2,

Warrant Two. State authorities were unable to complete a search

the Compaq computer, however, because it was passcode protected.

        D. Delivery of Storage Devices on May 5, 2016

     On May 5, 2016, Stogsdill went to the Sheriff’s Office. She met

with Detective Pippin. Stogsdill said she was cleaning the Residence

and found two pouches hidden in a cabinet on a ledge. She also

said that the pouches were in a common area of the Residence. She

said that the pouches contained seven electronic storage devices


                           Page 13 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 14 of 64




(Storage Devices): a black SanDisk thumb drive with “PRIVET”

written on the back, a black SanDisk Cruzer Glide 32 GB thumb

drive, a black Monster Digital OTG 16 GB thumb drive with orange

paint on the back, a green and gray PNY Prime Performance 64 GB

micro SD card, a red and gray SanDisk Ultra Plus 16 GB micro SD

card, a black SanDisk 4 GB micro SD card, and a black 4 GB micro

SD card with no brand information. Stogsdill told Pippin that she

had ended her relationship with Mr. Hannah. Stogsdill said the

Storage Devices did not belong to her and she feared that they

contained child pornography. Stogsdill said she was turning the

Storage Devices over to law enforcement of her own free will. She

said she had no clue what information was contained in the

devices. Detective Pippin reviewed one of the Storage Devices, a

thumb drive. Detective Pippen determined that the footage

appeared to be child pornography. Detective Pippen did not search

any further at that time. He alerted the DeWitt County States

Attorney’s Office. Detective Pippin later learned that the FBI was

investigating Mr. Hannah. On May 6, 2016, Pippin told FBI Special

Agent Anthony Manganaro about the existence of the Storage

Devices. Pippin put the Storage Devices with the existing items of


                            Page 14 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 15 of 64




evidence for Mr. Hannah in the possession of the DeWitt County

Sheriff’s Office. Reply, Exhibit B, DeWitt County Sheriff’s Office

Incident/Offense Report 1-16-001034.

     FBI Special Agent Anthony Manganaro took possession of the

Storage Devices on May 20, 2016. See Hearing Exhibit 5,

Manganaro Timeline, at 1. Manganaro was responsible for the FBI’s

investigation of Hannah. Manganaro was stationed at the

Champaign, Illinois, Resident Agency (Champaign Office) from

November 2014 until he was transferred in March 2018. The

Champaign Office covered 13 counties in east central Illinois. The

Champaign Office was under Springfield FBI Field Office. The

number of agents assigned to the Champaign Office varied from two

to six agents during Manganaro’s tenure there. Manganaro

primarily worked violent crimes against children (sometimes

referred to as VCAC). See Hearing Transcript (d/e 46), at 8-10, 14.

        E. Warrant Three Issued on June 7, 2016

     On June 7, 2016, Manganaro applied for a Search Warrant

from Magistrate Judge Schanzle-Haskins. Motion to Suppress,

Exhibit 3, Application for Search Warrant (Warrant Three

Application) and Search and Seizure Warrant (Warrant Three).


                            Page 15 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 16 of 64




Manganaro sought Warrant Three to search the Hannah Phone and

the Compaq Computer. Manganaro recited how Stogsdill stated

that she saw images of young naked girls on her Stogsdill Phone

and that Mr. Hannah transferred such images from the Stogsdill

Phone to the Hannah Phone. Manganaro recited that Mr. Hannah

admitted owning the Hannah Phone at the time of his arrest.

Manganaro recited that a state court judge issued Warrant One to

search the Hannah Phone and the SD Card. Manganaro stated that

state officers who attempted to search the Hannah Phone could not

because the Hannah Phone was passcode protected. Manganaro

stated that federal investigators had the resources to disable the

passcodes and access the data on the Hannah Phone. Warrant

Three Application, at 000074.

     Manganaro stated that state law enforcement officials were

able to search and seize the data on the SD Card pursuant to

Warrant One. Manganaro stated that the SD Card contained 20

images of child pornography. Manganaro described in detail the

depictions of child pornography in three of these images.

Manganaro also stated that the SD Card contained 18 images of




                            Page 16 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 17 of 64




child erotica, naked juvenile and/or prepubescent children in non-

sexual poses. Warrant Three Application, at 000075.

     Manganaro recited that Stogsdill turned over the Compaq

Computer stating that Mr. Hannah used it. Manganaro stated that

a state court judge issued Warrant Two to search the Compaq

Computer. Manganaro indicated that the Compaq Computer was

not searched because it was passcode protected. Manganaro stated

that he believed federal officials could disable the passcode and gain

access to the data on the Compaq Computer. Warrant Three

Application, at 000075-76.

     Manganaro stated that Mr. Hannah was a registered sexual

predator with a prior conviction in Florida in 2011 for possession of

child pornography. Warrant Three Application, at 000076.

Manganaro also discussed Mr. Hannah’s statements in an interview

on April 8, 2016. The Government has agreed not to use the

contents of those conversations in this case. The Court, therefore,

will not consider that information in evaluation of the Warrants.

     On June 7, 2016, this Court issued Warrant Three to

authorize the search of the Hannah Phone and the Compaq

Computer. ---
          See Warrant Three.


                             Page 17 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 18 of 64




        F. Events Between Warrant Three and Warrant Four

     Manganaro did not seek authority in Warrant Three to search

the Storage Devices. However, the Storage Devices remained in the

possession of the FBI until the fourth warrant (Warrant Four) was

issued on October 17, 2018. Throughout the approximately two

years and five months from May 5, 2016 to October 17, 2018 (895

days), Mr. Hannah remained in either state or federal custody. Mr.

Hannah did not ask, either directly or through a representative, for

the return of the Storage Devices throughout this period. The Court

has not been presented with any evidence that Mr. Hannah knew

law enforcement officials had possession of the Storage Devices

before Warrant Four was issued.

     Manganaro did not include the Storage Devices in the Warrant

Three application because he and the Assistant United States

Attorney decided that Manganaro should speak to Stogsdill again

before seeking a search warrant for the Storage Devices. Hearing

Transcript, at 27.

     The Government objects to the Report and Recommendation’s

finding that “Manganaro, however, never attempted to contact

Stogsdill before he was transferred in March 2018.” Report and


                            Page 18 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 19 of 64




Recommendation (d/e 52) at 15-16. The Court agrees that the

more accurate characterization of events is that Manganaro was

unable to speak with Stogsdill despite various attempts.

At the hearing, Manganaro testified that he attempted to reach out

to Stogsdill and in his “communications with the DeWitt County

Sheriff’s Office, he had kind of heard rumors that she was

potentially out of state, so looking at that. There were several

phone calls made that were unanswered.” Hearing Tr. at 42.

Manganaro also detailed how Stogsdill was arrested while

Manganaro was in Nepal and that he had planned on speaking with

her when he came back, but that she was released prior to his

return. Hearing Tr. at 49. He also explained, “I -- myself and

another agent, we went and looked at some potential residences

that she may have been at. We never found her.” Hearing Tr. at 50.

Manganaro also testified that he worked with Werts to attempt to

gain contact with Stogsdill. Hearing Tr. at 99.

     In March 2018, Manganaro was transferred to FBI

headquarters for reassignment. FBI Special Agent Michael Carter

thereafter took over responsibility for the case against Mr. Hannah.

On October 17, 2018, Carter prepared the application for Warrant


                            Page 19 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 20 of 64




Four. Carter never spoke to Stogsdill before preparing the

Application for Warrant Four. Carter never intended to speak to

her before preparing the application. Hearing Tr. at 148.

     The evidence adduced at the Hearing showed that Manganaro

and Carter were often busy with other cases from May 2016 to

October 2018. The Government admitted into evidence at the

Hearing timelines prepared by Manganaro and Carter. Hearing

Exhibits 5 and 6 (Timelines). The Timelines showed that

Manganaro and Carter were each investigating several other cases

from May 2016 to October 2018. Manganaro investigated several

VCAC cases in which law enforcement believed the suspect was

actively abusing children. Manganaro gave those cases high

priority because of the need to stop ongoing abuse. In contrast, Mr.

Hannah did not pose an immediate threat to any child because he

was in state custody. Manganaro at one point traveled to Nepal to

investigate a United States citizen who was sexually abusing minors

in Nepal. Manganaro also participated in the investigation and trial

of a defendant who had abducted and murdered a foreign national

from China named Yingying Zhang. Zhang had been a visiting

scholar at the University of Illinois at the time of her abduction.


                            Page 20 of 64
               3:18-cr-30071-SEM-TSH # 71    Page 21 of 64




The investigation and trial preparation took up significant amounts

of Manganaro’s time. In addition, Manganaro was assigned to train

new FBI agents assigned to the Champaign Office during the

relevant period. See generally, Hearing Tr. at 14-86, 121-41. When

Carter took over the Hannah case, he was already heavily involved

in an ongoing investigation of a violent crime and drug investigation

that involved gang activity, drugs, and possible connection to a

double homicide. Carter spent eighty percent of his time on this

matter. That investigation was completed in mid- September 2018.

See Hearing Tr. at 122-25.

     The Timelines show that Manganaro and Carter spent

significant time in training. Manganaro was also required to act as

temporary office supervisor from time to time. The Timelines also

did not account for Manganaro and Carter’s time on many business

days when each was responsible for the Hannah investigation from

May 2016 to October 2018. Counsel for Defendant asserted at the

hearing that the Timelines did not account for Manganaro’s

activities for 288 working days when he was responsible for the

Hannah investigation and did not account for Carter’s activities for

136 working days when he was responsible for the Hannah


                             Page 21 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 22 of 64




investigation. See Hearing Tr. at 91-92, 149. The Government has

not objected to this calculation and it is clear that the Timelines do

not account for Manganaro and Carter’s activities on many working

days between May 2016 October 2018.

     According to Manganaro and Carter’s testimony at the

Hearing, preparing a warrant application generally took one to five

hours. See Hearing Tr. at 96, 143. An Assistant United States

Attorney generally arranged to present a warrant to a federal judge.

Hearing Tr. at 97-98. Manganaro also agreed that he had never

heard of even a 500-day lapse of time from the date that a device

was seized and the date that a warrant application was filed.

Hearing Tr. at 109.

        G. Warrant Four Issued October 17, 2018

     On October 17, 2018, Carter submitted an Application for

Search Warrant, Affidavit in Support of Search Warrant (Warrant

Four Affidavit) and a proposed Search and Seizure Warrant to

Magistrate Judge Schanzle-Haskins. Carter submitted the Affidavit

to secure a warrant to search the Storage Devices. Carter recited

substantially the same information regarding the basis for the

Affidavit that Manganaro recited in the Warrant Three Application.


                            Page 22 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 23 of 64




See Motion to Suppress, Exhibit 4, Warrant Four Affidavit, at
---
000172-73. Carter added that the search pursuant to Warrant

Three turned up a “voluminous amount of child exploitative

material” on the Compaq Computer. Carter said the material was

sent to the National Center for Missing and Exploited Children for

review. The review showed that the Compaq Computer contained

child pornography files from 39 previously identified series. Carter

then described in detail three of the images of child pornography.

Warrant Four Affidavit, at 000174-76.

     Carter stated that Stogsdill delivered the Storage Devices to

Detective Pippin at the Sheriff’s Office. Carter indicated Stogsdill

said she found the Storage Devices in a common area of the

Residence and that she was turning them over of her own free will.

Carter stated that Detective Pippen kept the devices at the Sheriff’s

Office and contacted Manganaro. Carter said Detective Pippin

agreed that the Storage Devices should be turned over to the FBI.

Carter noted the Storage Devices remained at the Sheriff’s Office

until May 20, 2018, when Manganaro took possession of them.

Carter said that the Storage Devices were in the FBI Springfield

Office evidence control room. Warrant Four Affidavit, at 000176-78.


                            Page 23 of 64
               3:18-cr-30071-SEM-TSH # 71   Page 24 of 64




     Carter also noted that Mr. Hannah was in state custody.

Upon review of the showing, Magistrate Judge Schanzle-Haskins

issued Warrant Four to search the Storage Devices. Motion to

Suppress, Exhibit 4, Warrant Four at 000165.

                II. PROCEDURAL BACKGROUND

     On December 4, 2018, a five-count Indictment was filed

against Mr. Hannah charging him with five counts of possession of

child pornography on or about March 9, 2016. Mr. Hannah filed

numerous pre-trial motions on October 28, 2019, including the two

motions that remain at issue here, Motion to Dismiss (d/e 21) and

Motion to Suppress (d/e 25). The Court referred all the motions to

Magistrate Judge Schanzle-Haskins. The Government filed its

Combined Response (d/e 30) on January 10, 2020. Mr. Hannah

filed a reply (d/e 33). After Magistrate Judge Schanzle-Haskins

granted permission, the Government filed a Sur-Reply (d/e 34) and

Mr. Hannah filed a Sur-Sur Reply (d/e 36).

     Magistrate Judge Schanzle-Haskins determined that an

evidentiary hearing was required regarding the reasons for the

Government’s delay from May 6, 2016 until October 17, 2018 to

seek Warrant Four to search seven removable media storage


                           Page 24 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 25 of 64




devices. After delays due to COVID-19, the hearing was held on

October 13, 2020. A transcript was prepared (d/e 46), and the

parties filed supplemental briefs (d/e 50 and 51).

     On January 8, 2021, Judge Schanzle-Haskins issued his

Report and Recommendation. The Report and Recommendation

recommended that the Court allow Mr. Hannah’s Motion to

Suppress (d/e 25) in part and deny the motion in part. Specifically

Judge Schanzle-Haskins recommended granting Mr. Hannah’s

motion regarding suppression of the seven removal storage devices

searched pursuant to Warrant Four due to the delay in seeking a

search warrant, but Judge Schanzle-Haskins recommended that

the motion be denied in all other aspects. Judge Schanzle-Haskins

further recommended that this Court deny Mr. Hannah’s Motion to

Dismiss (d/e 21).

     Judge Schanzle-Haskins also recommended that Mr. Hannah’s

Motion to Dismiss Counts 1-5 as Multiplicitous (d/e 23) be granted

in part. However, in light of the filing of a superseding indictment

that now only charges one count, this Court determined that Mr.

Hannah’s Motion to Dismiss Counts 1-5 as Multiplicitous (d/e 23)

was moot. ---
          See April 14, 2021 Text Order.


                            Page 25 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 26 of 64




     The parties have both filed Objections to the Report and

Recommendation, see Defendant’s Objections (d/e 54);

Government’s Objections (d/e 56), as well as replies, see

Defendant’s Reply to Government’s Objections (d/e 57);

Governments Reply to Defendant’s Objections (d/e 64). This Court

must review de novo those portions of the Report and

Recommendation to which timely objections are made. 28 U.S.C.

§ 636(b)(1).

 III. MOTION TO DISMISS INDICTMENT OR FOR AN ADVERSE
                       INFERENCE

     Mr. Hannah asks the Court to dismiss the Indictment because

Stogsdill performed a factory reset on her phone, which deleted all

the data on her phone. When confronted with an allegation that the

Government failed to preserve potentially exculpatory evidence, the

Court must apply the standard set forth in Arizona v. Youngblood,

488 U.S. 51, 109 (1988). Under Youngblood, the Court should find

a due process denial only if “a criminal defendant can show bad

faith on the part of the police.” Id. at 58. The Seventh Circuit

precedent requires the defendant to demonstrate: “(1) bad faith by

the government, (2) the exculpatory nature of the evidence was



                            Page 26 of 64
               3:18-cr-30071-SEM-TSH # 71   Page 27 of 64




apparent before its destruction, and (3) that he could not obtain the

same evidence anywhere else.” United States v. Fletcher, 634 F.3d

395, 407 (7th Cir. 2011), as amended (Feb. 23, 2011) (citations

omitted).

     The Court agrees with Judge Schanzle-Haskins that Mr.

Hannah cannot show bad faith. Bad faith requires “proof of an

official animus or a conscious effort to suppress exculpatory

evidence, and necessarily turns on an official’s subjective knowledge

that the evidence in question had exculpatory value at the time it

was lost or destroyed.” United States v. Cherry, 920 F.3d 1126,

1140 (7th Cir.), cert. denied, 140 S. Ct. 296 (2019) (quoting United

States v. Bell, 819 F.3d 310, 318 (7th Cir. 2016) (quoting Jones v.

McCaughtry, 965 F.2d 473, 477 (7th Cir. 1992)) (internal

quotations omitted).

     As Judge Schanzle-Haskins noted, Werts never had the

evidence from the Stogsdill Phone. Stogsdill had the evidence.

Werts told Stogsdill to bring the Stogsdill Phone to him and not to

delete any of the data on the Stogsdill Phone. Such a request to

turn over the evidence demonstrates that Werts acted in good faith

based on current Seventh Circuit case law. See United States v.


                           Page 27 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 28 of 64




Holly, 940 F.3d 995, 1002 (7th Cir. 2019). Stogsdill disregarded

Werts’ instructions. She performed a factory reset and deleted the

data before Werts got possession of the Stogsdill Phone. It is

unclear whether Stogsdill knew all the data would be deleted and be

unable to be recovered when she conducted a factory reset.

     Mr. Hannah argues that Judge Schanzle-Haskin’s conclusion

is wrong because Werts already knew that Stogsdill had destroyed

some evidence on the phone, but did nothing more than tell her not

to do it again. Further, Werts told her that he still might be able to

recover deleted files, which Mr. Hannah argues let Stogsdill know

that deleting evidence might not matter.

     Mr. Hannah also argues the Holly case supports his postion.

In Holly, Chicago Police Officers arrested the defendant in the

courtyard of a housing complex operated by the Chicago Housing

Authority. One of the Officers called an analyst at the Chicago

Housing Authority to request of copy of the housing complex

security camera video recording of the events leading up to the

arrest. The analyst did not answer the call. The police officer left a

voicemail message requesting a copy of the video. At the time of the

call, the analyst was on vacation, and, before he returned and


                            Page 28 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 29 of 64




heard the message, the recording was deleted. Holly, 940 F.3d at

999. The Seventh Circuit determined that the officer acted in good

faith by leaving a voicemail requesting a copy of the video. Id. at

1002.

     Mr. Hannah argues that Werts was acting in bad faith

because, unlike the officers in Holly, no law enforcement had

viewed the evidence before it was destroyed and law enforcement in

Holly were complying with their protocol. However, unlike Holly

Werts did not just leave a voicemail message, but actually told

Stogsdill to preserve the evidence. Mr. Hannah argues that Werts

should have assumed Stogsdill would delete evidence because she

had already admitted to deleting some of the data on her phone. At

best, though, this shows that Werts may have been negligent for not

securing the Stogsdill Phone earlier or obtaining a warrant for the

Stogsdill Phone. Bad faith is a higher standard. Mr. Hannah’s

allegations fall short of showing that Werts made the required

“conscious effort to suppress exculpatory evidence.” United States

v. Fletcher, 634 F.3d 395, 408 (7th Cir. 2011), as amended (Feb.

23, 2011).




                            Page 29 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 30 of 64




     Mr. Hannah alternatively asks the Court to strike Stogsdill’s

statements and preclude all witness testimony regarding the

contents of her cell phone. He argues that “the Court should strike

Stogsdill’s statements from the warrant affidavits and preclude any

testimony about the unproven, unverified contents of the cell phone

that neither law enforcement nor defense counsel ever viewed.”

Further, Mr. Hannah argues that the Court should draw an adverse

inference, including eventually instructing the jury that any

evidence that would have been on Stogsdill’s phone would have

been favorable to Mr. Hannah had it not been deleted. Judge

Schanzle-Haskins Report and Recommendation did not address this

portion of the motion.

     The Court does not find Mr. Hannah’s request to strike

Stogsdill’s statements from the warrant affidavits appropriate. Mr.

Hannah does not cite any caselaw as a basis for this request. As

ordered below, Mr. Hannah is entitled to an evidentiary hearing

regarding the warrants. Stogsdill’s deletion of evidence certainly

relates to whether there was probable cause to issue the warrant.

However, the Court finds that Werts did not act in bad faith

regarding the deletion of evidence on Stogsdill’s phone. Absent bad


                            Page 30 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 31 of 64




faith on the part of law enforcement, striking Stogsdill’s statements

from the warrant affidavits is not appropriate.

     Mr. Hannah also asks for an adverse inference instruction

should this case proceed to trial. While the Seventh Circuit has not

addressed the issue, many courts have found that an adverse

inference instruction is an appropriate remedy for the failure to

preserve evidence in a criminal case. Some courts have held that

bad faith is required to obtain an adverse inference instruction. See

United States v. Braswell, 704 Fed. Appx. 528, 535 (6th Cir. 2017)

(adverse inference instruction appropriate in a criminal case only if

there is bad faith); United States v. Wise, 221 F.3d 140, 156 (5th

Cir. 2000) (finding no spoliation instruction necessary where there

was no evidence of bad faith conduct by the government when

informant installed new program on his computer that resulted in

erasing everything on the hard drive); United States v. Romo-

Chavez, 681 F.3d 955, 961 (9th Cir. 2012) (requiring the defendant

to establish “(1) that the evidence was destroyed in bad faith, and

(2) that he was prejudiced by its destruction,” prior to giving a

spoliation instruction).




                            Page 31 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 32 of 64




     However, other courts have applied a balancing test, whereby

negligent destruction may be sufficient in certain circumstances.

See United States v. Sivilla, 714 F.3d 1168, 1173 (9th Cir. 2013)

(“[C]ourts must balance ‘the quality of the Government's conduct’

against ‘the degree of prejudice to the accused,’ where the

government bears the burden of justifying its conduct and the

accused of demonstrating prejudice.”); United States v. Laurent,

607 F.3d 895, 902 (1st Cir. 2010) (a spoliation instruction “usually

makes sense only where the evidence permits a finding of bad faith

destruction; ordinarily negligent destruction would not support the

logical inference that the evidence was favorable to the defendant,”

but noting that there may be instances where a spoliation

instruction might still make sense with negligent destruction);

United States v. Garcia, 596 Fed. Appx. 24, 26 (2d Cir. 2015)

(noting that bad faith is not necessary to justify an inference of

spoliation, and it “may be appropriate in some cases involving the

negligent destruction of evidence,” but also finding that the

defendant must show “that the missing [evidence] [is] ‘material in

the sense that its suppression undermined confidence in the

outcome of the trial.”) (citations omitted). See also, United States v.


                            Page 32 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 33 of 64




Flores-Rivera, 787 F.3d 1, 19 & n.13 (1st Cir. 2015) (stating that

the government’s negligent destruction of probative evidence did not

justify a new trial, but that the defendants “likely would have been

entitled to a spoliation instruction” had they requested one).

     Here, regardless of whether a showing of bad faith is required,

Mr. Hannah has not shown how the destruction of evidence

prejudiced him with respect to his criminal liability as opposed to

prejudicing him by initiating the investigation in first place, which

is addressed in his motion to suppress. We do not know why

Stogsdill conducted the factory reset on her phone: She may have

been worried that there was evidence on her phone that would

incriminate her. Or she could have momentarily had a change of

heart and not wanted to incriminate Mr. Hannah. Alternatively, Mr.

Hannah argues that she could have been lying about Mr. Hannah’s

practice of downloading child pornography on her phone and

sending it to the Hannah Phone and that an inspection of her

phone would have uncovered no child pornography. In any of these

scenarios, however, it is not clear how an adverse inference

instruction would benefit Mr. Hannah at his criminal trial. As

stated above, if Stogsdill was lying about child pornography being


                            Page 33 of 64
                 3:18-cr-30071-SEM-TSH # 71   Page 34 of 64




downloaded to her phone, the benefit of this evidence to Mr.

Hannah would have been a possible lack of investigation, which has

been appropriately raised in his motion to suppress. The child

pornography at issue in the indictment was found on his phone, not

Stogsdill’s phone. Mr. Hannah is free to renew his motion at trial if

he can show that the destruction of evidence prejudices his defense

at trial. Accordingly, Mr. Hannah’s Motion to Dismiss (d/e 21) is

denied, with leave to refile his motion for an adverse inference

instruction at trial.

                        IV. MOTION TO SUPPRESS

     Mr. Hannah’s Motion to Suppress seeks to suppress evidence

found as a result of four separate warrants. A search performed

pursuant to a warrant is presumptively valid. Franks v. Delaware,

438 U.S. 154, 171 (1978); Archer v. Chisholm, 870 F.3d 603, 613-

14 (7th Cir. 2017). Mr. Hannah bears the burden of establishing

that each of the warrants were not supported by probable cause.

“Probable cause exists when ‘there is a fair probability that

contraband or evidence of a crime will be found in a particular

place.’” United States v. Grubb, 547 U.S. 90, 95 (2006) (quoting

Illinois v. Gates, 462 U.S. 213, 238 (1983)). A search will be upheld


                             Page 34 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 35 of 64




as long as the issuing judge, “had a substantial basis to conclude

that the search was reasonably likely to uncover evidence of

wrongdoing.” United States v. Reichling, 781 F.3d 883, 886 (7th

Cir. 2015) (quoting United States v. Aljabari, 626 F.3d 940, 944 (7th

Cir. 2010).

     Judge Schanzle-Haskins recommends denying Mr. Hannah’s

requests to suppress the evidence from Warrants One, Two, and

Three, but granting the request to suppress the evidence from

Warrant Four. The majority of the evidence against Mr. Hannah

rises or falls with whether the search of images in Warrant One was

valid. As Warrant One authorized a separate search for drug

evidence and child pornography evidence, the Government argues

that the search of images that led to the discovery of child

pornography was valid either because Warrant One had sufficient

probable cause to search for evidence of child pornography or

because Warrant One’s authorization to search for drug evidence

included authorization to search image files. Moreover, the

Government argues that if there was not probable cause, the good

faith exception applies. Mr. Hannah argues that there was no

probable cause and the good faith exception does not apply.


                            Page 35 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 36 of 64




Further, he argues that, even if the face of the warrant authorized

the search under one of the government’s two arguments, a Franks

hearing is needed because of the omissions from the Warrant One

Affidavit. The Court agrees that Warrant One did not grant

probable cause to search image files for either drug evidence of

child pornography evidence. Further, the Courts finds that Mr.

Hannah has meet his burden for a Franks hearing to determine

whether law enforcement’s reliance on the search warrant was in

good faith given the omissions.

     A. Warrant One Did Not Authorize a Search of Image Files

        for Drug Evidence.

     The Court respectfully disagrees with the Report and

Recommendation and finds that law enforcement’s viewing of image

files was not within the scope of the warrant’s authorization to

search for drug related evidence. Warrant One authorized, in part,

a search of the Hannah Phone and SD card for “[a]ny and all

evidence of the distribution and manufacturing of illegal drugs,

including but not limited to e-mails, texts, word documents, private

messages, and call logs.” Warrant One Complaint, at 000019.

Nothing in the Warrant One Complaint gave any indication of what


                            Page 36 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 37 of 64




type of evidence of distribution and manufacturing of illegal drugs

they expected to find on the Hannah Phone or SD card, and did not

mention any reason why images or video files would be relevant.

The Government argues that, this portion authorized a search of

pictures and videos because it authorized a search for “any and all

evidence,” and, while there was a list of specific types of files, the

list was non-exhaustive due to the phrase “including but not limited

to.” Mr. Hannah argues that Warrant One’s authorization to search

for evidence of distribution and manufacturing of illegal drugs could

not have included image files. Looking at the face of Warrant One,

either reading is plausible. Looking at the Warrant One Complaint

and Affidavit together, however, there was no basis articulated to

search image files for evidence of drug crimes.

     In United States v. Bishop, 910 F.3d 335, 337 (7th Cir. 2018),

cert. denied, 139 S. Ct. 1590 (2019), the Seventh Circuit considered

a similar warrant that authorized a search of the defendants cell

phone for:

     any evidence (including all photos, videos, and/or any
     other digital files, including removable memory cards) of
     suspect identity, motive, scheme/plan along with DNA
     evidence of the crime of Criminal Recklessness with a
     deadly weapon which is hidden or secreted [in the


                             Page 37 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 38 of 64




     cellphone or] related to the offense of Dealing illegal
     drugs.

Id. at 336. The defendant in Bishop argued that the warrant was

too general “because it authorized the police to rummage through

every application and file on the phone and left to the officers’

judgment the decision which files met the description.” Id. The

Seventh Circuit agreed that the warrant authorized law enforcement

to look at every document on the phone, but found that the warrant

was still valid and sufficiently specific because it limited “the things

being looked for by stating what crime is under investigation.” Id.

The Seventh Circuit noted that “[c]riminals don’t advertise where

they keep evidence.” Id. Accordingly, “a warrant authorizing a

search for documents that will prove a crime may authorize a

search of every document the suspect has, because any of them

might supply evidence.” Id.

     Bishop and other circuit case law certainly support the

Government’s view that a search of a cell phone for evidence of a

drug crime inherently authorizes a search of the entire cell phone

without becoming a general search. The Seventh Circuit and other

circuits have repeatedly recognized that digital information can



                             Page 38 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 39 of 64




easily be manipulated to be stored in any type of file. See United

States v. Mann 592 F.3d 779, 782 (7th Cir. 2010) (While a

“warrant’s description serves as a limitation on what files may be

searched,” criminals can easily manipulate digital files to “hide their

true contents.”); United States v. Bass, 785 F.3d 1043, 1049-50

(6th Cir. 2015) (“[T]he officers could not have known where this

information was located in the phone or in what format”); United

States v. Hill, 459 F.3d 966, 978 (9th Cir. 2006) (“Images can be

hidden in all manner of files, even word processing documents and

spreadsheets. Criminals will do all they can to conceal contraband,

including the simple expedient of changing the names and

extensions of files to disguise their content from the casual

observer.”). The Bishop opinion also recognized that “[c]riminals

don’t advertise where they keep evidence.” 910 F.3d at 336. As

“with filing cabinets, the incriminating evidence may be in any file

or folder ... [T]he police did not know where on his phone Bishop

kept his drug ledgers and gun videos ... This warrant was as

specific as circumstances allowed.” Id. at 337-38. An image file

can be saved within a word processing document or a text message,

and a screenshot of a text message can convert a text message into


                            Page 39 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 40 of 64




an image file. If probable cause exists to search a cell phone for

evidence of a crime, this case law recognizes that a search of the

entire cell phone may be both necessary and permitted.

     The Supreme Court’s decision in Riley also recognized that cell

phones, while containing many distinct types of information,

collects this information “in one place.” Given this finding, Riley’s

solution was to require officers to get a warrant before searching a

cell phone seized incident to an arrest. Riley, 573 U.S. at 403.

Riley rejected the government’s suggestion that a search incident to

arrest exception could remain for “those areas of the phone where

an officer reasonably believes that information relevant to the crime,

the arrestee’s identity, or officer safety will be discovered” because

“[t]he proposed categories would sweep in a great deal of

information, and officers would not always be able to discern in

advance what information would be found where.” Id. at 399.

     However, the Court finds that the Government’s view reads too

much into Bishop and the Riley dicta, and ignores the lack of

articulated probable cause to search for image files for drug

evidence in this case. The search in Bishop expressly authorized a

search of photos and videos on the defendant’s phone. Further, the


                            Page 40 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 41 of 64




Bishop opinion indicates that the warrant affidavit gave some

particularized reason to believe that evidence relevant to the drug

and firearm crimes would be found in those files. See Bishop, 910

F.3d at 338 (noting that “the police did not know where Bishop kept

his drug ledgers and gun videos.”). Whether the warrant articulated

probable cause to search the specific files—including image and

video files—authorized on the face of the warrant was not at issue

in Bishop. Put another way, Bishop does not hold that anytime a

cell phone is to be searched for evidence of drug crimes law

enforcement can search every file on the phone without articulating

a basis to find that all file types might contain evidence.

     Here, the section of Warrant One authorizing a search for

evidence related to the distribution and manufacturing of illegal

drugs did not expressly authorize searches of pictures and videos.

The expressly authorized file types are “documentary files” that Mr.

Hannah argues would generally just include text (“e-mails, texts,

word documents, private messages, and call logs”). Support for

searching these types of files is found in the affidavit of the warrant

because there was probable cause to believe that Mr. Hannah was

selling drugs. A reasonable inference would be that he would need


                            Page 41 of 64
                3:18-cr-30071-SEM-TSH # 71    Page 42 of 64




to communicate with potential customers or suppliers. Nothing in

the warrant affidavit gives any reason or leads to any inference why

officers would expect image or video files to contain evidence of a

drug crime.

     Additionally, unlike Bishop, Warrant One pertained to

searches for evidence of two separate crimes. Mr. Hannah asks the

Court to look at the two separate lists of types of documents listed

and constrain the use of the phrase “including but not limited to”

that comes before these lists to include only files similar to those

listed. Unlike the text or documentary-type files listed in the first

portion of the warrant, the specific list relating to “evidence of the

acquisition and/or distribution of child pornography” included

“videos, pictures, internet history, and previously deleted files.”

This phrasing of the warrant further supports the view that not only

was there not probable cause to search images and videos files for

drug evidence in this case, but the officers did not intend to search

the image or video files for drug evidence.

     The Tenth Circuit’s decisions in United States v. Carey, 172

F.3d 1268 (10th Cir. 1999) and United States v. Burgess, 576 F.3d

1078 (10th Cir. 2009), further support the notion that image files


                             Page 42 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 43 of 64




can only be within the scope of the warrant if they are relevant to

the crime for which evidence is being searched. In Carey, officers

were permitted to search the files on a computer for “names,

telephone numbers, ledger receipts, addresses, and other

documentary evidence pertaining to the sale and distribution of

controlled substances.” Id. at 1270. During the search, the officer

encountered JPG files, with which he was not previously familiar.

Id. Upon viewing them, the officer discovered they were child

pornography. Instead of obtaining a new warrant, the officer

proceeded to open and view many of these files and determined that

they contained child pornography. Id. The Tenth Circuit held that

“law enforcement must engage in the intermediate step of sorting

various types of documents and then only search the ones specified

in a warrant.” Id. at 1275. Because the warrant only allowed a

search of documentary or text files, the search of the images was

beyond the scope of the warrant. Id. at 1276.

     In Burgess, by contrast, the defendant challenged a warrant

authorizing a search of “computer records” and “items of personal

property” as overbroad. Law enforcement had searched image files

to “look for ‘trophy photos,’ i.e., pictures of a ‘person holding the


                             Page 43 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 44 of 64




controlled substance in front of a stack of money,’ similar to the

kinds of photographs described” in the affidavit used to support the

warrant. 576 F.3d at 1084. While conducting this search, the

officer came upon images of child pornography. The Tenth Circuit

agreed that “[i]f the warrant is read to allow a search of all computer

records without description or limitation it would not meet the

Fourth Amendment's particularity requirement.” However, the

Tenth Circuit found that “the warrant authorize[d] such a search

and provide[d] context for determining its scope.” Id. at 1091.

Specifically, the search “was limited to evidence of drugs and drug

trafficking and, as it relates to the computer, was limited to the

kind of drug and drug trafficking information likely to be found on a

computer, to wit (as the warrant says): ‘pay-owe sheets, address

books, rolodexes’ and ‘personal property which would tend to show

conspiracy to sell drugs.’ . . .The latter could reasonably include

‘trophy photos.’” Id. Further, the Tenth Circuit found that the

affidavit could be used to aid in the interpretation of the term

“computer records” and the affidavit “explicitly included

‘photographs of coconspirators or photographs of illegal narcotics’

among the types of items to be included in the requested search.


                            Page 44 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 45 of 64




Id. Accordingly, as in Bishop, the warrant in Burgess authorized

law enforcement to view images and articulated a reason why a

search of images was reasonable.

     Mr. Hannah’s position also draws support from the recent

Fifth Circuit case United States v. Morton, 984 F.3d 421 (5th Cir.

2021), reh’g en banc granted, opinion vacated, No. 19-10842, 2021

WL 1990794 (5th Cir. May 18, 2021). Notably, this opinion has

now been vacated and rehearing en banc was granted. In the now-

vacated opinion, the Fifth Circuit held that probable cause was

required to search each “place” on a cell-phone, with “places”

including “his contacts, his call logs, his text messages, and his

photographs.” Id. at 427. The Fifth Circuit found that a “specific

factual basis” must be included “in the affidavit that connects each

cellphone feature to be searched to” the relevant crime. Id. While

rehearing en banc has been granted, in part because the

Government argued that the basis for the holding had not been

briefed, the Court still finds the reasoning persuasive in this case,

especially in light of the other precedent mentioned.

     Here, while the Government and the Report and

Recommendation listed numerous reasons why evidence of the


                            Page 45 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 46 of 64




distribution and manufacturing of illegal drugs might be found in

pictures or videos, no such reasons appeared within the Warrant

One Complaint or affidavit. Accordingly, the Court finds that the

portion of Warrant One authorizing a search of evidence of the

distribution and manufacturing of illegal drugs did not authorize

law enforcement to search non-text based/ non-documentary files

such as images or videos.

     B. Warrant One did Not Provide Probable Cause to Search
        for Evidence of Child Pornography

     Judge Schanzle-Haskins’ Report and Recommendation did not

reach the question of whether the Warrant One Complaint provided

probable cause to search for evidence of acquisition and/or

distribution of child pornography, but consideration of the issue is

necessary in light of the Court’s conclusion above. Individuals have

a reasonable expectation of privacy in the data stored on cell

phones and officers are generally required to secure a warrant

before searching data on cell phones. Riley v. California, 573 U.S.

373, 386, 134 S. Ct. 2473, 2485 (2014). The Fourth Amendment to

the United States Constitution provides, in relevant part, “[n]o

warrants shall issue, but upon probable cause, . . . and particularly



                            Page 46 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 47 of 64




describing the place to be searched, and the persons or things to be

seized.” U.S. Const. amend. IV.

     “Probable cause is not a high standard. It simply means there

is a reasonable likelihood evidence of wrongdoing will be found.”

United States v. Schenck, No. 20-2353, 2021 WL 2767321, at *2

(7th Cir. July 2, 2021). A neutral magistrate judge must make the

probable cause determination and must find that there is a “fair

probability that contraband or evidence of a crime will be found in a

particular place.” Illinois v. Gates, 462 U.S. 213, 214, 103 S. Ct.

2317, 2320 (1983). The job of the “reviewing court is simply to

ensure that the magistrate had a substantial basis for concluding

that probable cause existed.” Id.

     “Where an affidavit is based primarily on tips from an

informant, probable cause can be shown based on the totality of the

circumstances.” United States v. Clark, 935 F.3d 558, 564 (7th Cir.

2019). These circumstances include: (1) the level of detail the

informant provided; (2) the extent to which the informant’s

knowledge is based on firsthand observation; (3) the degree of

corroboration by law enforcement or other sources; (4) the time

between the events reported and the warrant application; and (5)


                            Page 47 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 48 of 64




whether the informant appeared or testified before the magistrate.

United States v. Glover, 755 F.3d 811, 816 (7th Cir. 2014). No one

factor is dispositive; a deficiency in one may be compensated by a

strong showing in another. United States v. Brack, 188 F.3d 748,

755 (7th Cir. 1999). When an affidavit is the only evidence

presented to a judge in support of a search warrant, the validity of

the warrant rests solely on the strength of the affidavit. United

States v. Peck, 317 F.3d 754, 755 (7th Cir. 2003).

     Here, the Government concedes that the portion of the

Warrant One affidavit authorizing the search for evidence of child

pornography was “sparse.” To support a search for evidence of

child pornography, the affidavit states that:

     After describing the meth cook operation, Stogsdill
     informed Werts she had found pictures of young naked
     girls on her phone. She said Hannah obtains images on
     her phone and then sends them to his phone. According
     to Stogsdill Hannah uses the wireless connection at the
     Casey’s parking lot to accomplish this.

                                  ***

     Stogsdill gave consent to search her phone on the 14th of
     March, but all data had been erased. Illinois State Police
     technicians are currently attempting to retrieve
     previously deleted data on the phone.

Warrant One Complaint, at 000020.


                            Page 48 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 49 of 64




     The Seventh Circuit has repeatedly stated that a judge is not

entitled to rely on an affiant’s “conclusory statements

characterizing” images as “child pornography.” See United States v.

Weatherman, 702 Fed. Appx. 452, 454 (7th Cir. 2017). Instead, a

judge “must either examine the images or evaluate detailed verbal

descriptions.” Id. at 455 (citing Clark, 668 F.3d at 941). Mr.

Hannah argues that the magistrate judge was required to view the

photos or evaluate Werts’ detailed descriptions. However, the judge

or law enforcement is not required to see the photographs; it is only

required that a detailed description of the photographs be included

in the warrant affidavit from a reliable source who did view the

photographs. See, e.g., Schenck, 2021 WL 2767321 at *4 (affidavit

quoted defendant’s friend’s description of photographs that had

allegedly been sent to him by defendant).

     However, Mr. Hannah is correct that the description of the

pictures as ones with “young naked girls” is far from detailed. It

actually does not even make the “conclusory” leap that the

photographs were of child pornography. From this statement alone,

it is not clear that Stogsdill thought the photographs were of

children or pornographic in nature. Law enforcement could easily


                            Page 49 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 50 of 64




have asked Stogsdill for more information and to give an estimate of

the age and whether and why she thought the images were

pornographic. Given the evidence recovered, she probably could

have provided more details. But the description of photographs as

of “young naked girls” does not provide enough detail for a

magistrate judge (or law enforcement) to conclude that the

photographs observed were child pornography. For a photograph to

constitute child pornography, it must portray “sexually explicit

conduct,” 18 U.S.C. § 2251(a), which, as relevant here, is defined to

include the “lascivious exhibition of the genitals or pubic area of

any person,” 18 U.S.C. § 2256(2)(A)(v). The definition under Illinois

law is similar. Not every nude photograph qualifies as a lascivious

one. United States v. Griesbach, 540 F.3d 654, 656 (7th Cir.2008)

(collecting cases); see also United States v. Johnson, 639 F.3d 433,

439 (8th Cir.2011) (discussing examples of non-lascivious nude

photographs). Stogsdill’s statement was not sufficiently detailed for

the magistrate judge to find that she saw child pornography.

     However, “a search warrant will not be invalid simply because

the supporting affidavit lacks a reproduction of the image or a

sufficient description. Rather, a reviewing court may look to the


                            Page 50 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 51 of 64




other facts contained in the affidavit to see if those facts could

establish probable cause without the conclusory references to child

pornography.” United States v. Weatherman, 702 Fed. Appx. 452,

455 (7th Cir. 2017)(citing Clark, 668 F.3d at 940–41). Here, the

Government argues that other facts support probable cause. While

the description of the photographs is lacking and does not by itself

give probable cause, the description need not be disregarded

entirely. Stogsdill voluntarily raised the concern that she had

found these images on Mr. Hannah’s phone and the description,

while barebones, supports an inference that the images might

potentially have been child pornography. Moreover, the

Government points to the methods Stogsdill stated Mr. Hannah

used to obtain the image, which the Government argues

“demonstrates a consciousness of guilt” by Mr. Hannah: “Hannah

obtains images on [Stogdill’s] phone and then sends them to his

phone. According to Stogsdill[,] Hannah uses the wireless

connection at the Casey’s parking lot to accomplish this.” Warrant

One Complaint, at 000020. It would be reasonable to infer from

these facts that Mr. Hannah was intending to obscure what he was

downloading from being connected to him. Nonetheless, while


                            Page 51 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 52 of 64




these two facts and the possible inferences that can be drawn from

them may give rise to the possibility that evidence of wrongdoing

will be found, the Court finds that they fall short of establishing “a

reasonable likelihood evidence of wrongdoing will be found.”

     C. Mr. Hannah is Entitled to a Franks Hearing.

     The Government argues that, even if the search of the images

was not covered under the search for drug evidence and even if

probable cause did not exist to search for child pornography, that

the good faith exception should apply. Due to Judge Schanzle-

Haskin’s conclusion that the images were covered by a valid search,

he did not reach this issue in his Report and Recommendation.

     Pursuant to United States v. Leon, 468 U.S. 897 (1984), the

Fourth Amendment’s exclusionary rule does not apply to evidence

obtained by law enforcement officers acting in reliance on a search

warrant issued by a detached and neutral magistrate. “Judicial

officers have the responsibility to determine whether there is

probable cause to issue a warrant; police officers should not be

expected to question that determination.” United States v. Harju,

466 F.3d 602, 606 (7th Cir. 2006) (internal citations omitted). A

police officer’s decision to obtain a warrant is prima facie evidence


                            Page 52 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 53 of 64




that he was acting in good faith, and a defendant bears the burden

of rebutting that presumption. Id. at 607; accord, United States v.

Otero, 495 F.3d 393, 398 (7th Cir. 2007). A defendant can rebut

this presumption “only by showing that the issuing judge

abandoned his role as a neutral and detached arbiter, that the

officers were dishonest or reckless in preparing the supporting

affidavit, or that the affidavit was so lacking in probable cause that

no officer could have relied on it.” United States v. Mykytiuk, 402

F.3d 773, 777 (7th Cir. 2005).

     Here, Mr. Hannah does not allege that the issuing judge

abandoned his role as a neutral and detached arbiter. However,

Mr. Hannah argues that the affidavit was so lacking in probable

cause that no officer could have relied on it and that a Franks

hearing is warranted to determine whether the officers were

dishonest or reckless in preparing the supporting affidavit.

     1. The affidavit was not so lacking in probable cause that no

        officer could have relied on it.

     “Suppression of evidence is not an appropriate remedy for a

deficient search warrant where the agent who executed the warrant

did so with a good-faith belief that the warrant was supported by


                            Page 53 of 64
                 3:18-cr-30071-SEM-TSH # 71    Page 54 of 64




probable cause.” Leon, 468 U.S. at 926. Mr. Hannah argues that

the “barebones” affidavit is so lacking in probable cause that no

reasonable person could have relied on it. If Warrant One only

authorized a search for evidence of child pornography, Mr.

Hannah’s argument might have more force. However, the analysis

here is more nuanced. Even if the affidavit were so barebones with

regard to probable cause to search for child pornography that no

reasonable person could have relied on it, the affidavit on its face

had sufficient probable cause to search for evidence of the

distribution and manufacturing of illegal drugs. Given the

confusing state of the caselaw regarding the scope of an authorized

search of a cell phone, an officer could have “harbored an

objectively reasonable belief in the existence of probable cause” to

search the images for evidence of the distribution and

manufacturing of illegal drugs. Accordingly, the Court finds that

Mr. Hannah has failed to rebut the good faith presumption with

regards to the face of the affidavit itself.

     2. However, Mr. Hannah is entitled to a Franks Hearing to

        determine whether officers were dishonest or reckless in

        preparing the supporting affidavit.


                              Page 54 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 55 of 64




     Mr. Hannah also argues a Franks hearing is warranted due to

material omissions in the affidavit about Stogsdill’s credibility.

Magistrate Judge Schanzle-Haskins found that no Franks hearing

was needed because Mr. Hannah “does not challenge the sufficiency

of the probable cause to support the Warrant 1 authorization to

search for evidence of distribution and manufacture of illegal

drugs.” In Mr. Hannah’s objections, however, he argues that he

also challenges the sufficiency of the probable cause to support the

drug evidence search. While Mr. Hannah’s original motion did not

clearly make this argument, he is correct that his reply made clear

that he was making such an argument. See Reply at 36 (d/e 33)

(“Mr. Hannah certainly does not concede that these material

omissions of fact would not have affected the judge’s decision to

issue this search warrant on any grounds. If Werts had presented

information to the issuing judge that Tracy Stogsdill had an

extensive criminal history regarding both methamphetamine and

crimes of dishonesty, as well as a demonstrated history of making

false reports about Tim Hannah in the past, there is a high

probability that the judge would not have issued this warrant to

search for anything solely on the basis of statements provided by


                            Page 55 of 64
                 3:18-cr-30071-SEM-TSH # 71   Page 56 of 64




Tracy Stogsdill, as there is no probable cause in the entire affidavit

independent of her.”). Accordingly, the Court will address the

argument here.

     Officers are not entitled to rely on the Leon good faith doctrine

when officers were dishonest or reckless in preparing the

supporting affidavit due to material omissions about Stogdill’s

credibility. A defendant is entitled to a Franks evidentiary hearing

to determine whether a warrant was valid when “a defendant makes

a substantial preliminary showing that the police procured a

warrant to search his property with deliberate or reckless

misrepresentations in the warrant affidavit, and where such

statements were necessary to the finding of probable cause.”

United States v. McMurtrey, 704 F.3d 502, 504 (7th Cir. 2013)

(citing Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674 (1978)).

     The parties agree there were omissions in the affidavits. Werts

did not include in the affidavit that Stogsdill had previously been

convicted of two felonies and two misdemeanors involving crimes of

dishonesty. The affidavit did not include the fact that on March 14,

2016 Stogsdill conducted a factory reset on her phone after being

asked and consenting to give her phone to law enforcement and


                             Page 56 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 57 of 64




after being told not to erase anything from the phone. When Werts

asked whether she conducted a factory reset, Stogsdill confirmed

that she conducted a factory reset because Werts told her that

anything erased from the Stogsdill Phone could be recovered.

Stogsdill said she did not want to go to jail. Werts also did not

mention the prior 2015 incident in which Stogsdill brought him the

NEXTbook. The records indicate that the NEXTbook and compact

disc made were analyzed by CERU between January 27, 2016 and

March 21, 2016, and the exhibits and report were not received back

from CERU until March 23, 2016. Id. Accordingly, the Court finds

that Werts could not have seen the report prior to applying for the

first warrant at issue in this case. However, he still would have

known that Stogsdill had made a prior allegation regarding Mr.

Hannah and that an initial review of the NEXTbook had been

inconclusive.

     a. Materiality to Probable Cause Determination: A Franks

hearing is not “required every time some substantial adverse

information about an informant’s credibility is omitted from a

probable cause affidavit.” Clark, 935 F.3d at 565. When law

enforcement has sufficiently corroborated the informant’s


                            Page 57 of 64
               3:18-cr-30071-SEM-TSH # 71   Page 58 of 64




information, “the omission of facts pertaining to the informant’s

credibility may not be material.” Id. In Clark, the Seventh Circuit

summarized previous cases that had found such omissions

immaterial:

     In United States v. Musgraves, for example, the police
     omitted from the affidavit important and damaging
     credibility information about one informant. 831 F.3d
     454, 459-60 (7th Cir. 2016). We affirmed the denial of
     a Franks hearing because a second affidavit included
     information from a second informant without credibility
     problems who had provided the police with specific and
     timely information about the suspect’s drug trafficking to
     support the warrant. Id. at 460-61.

     In United States v. Bradford, we also held that the
     affidavit’s omission of facts damaging to an informant’s
     credibility did not require suppression of evidence seized
     with a search warrant for drug and weapons trafficking.
     905 F.3d at 503-05. In Bradford, the application failed to
     disclose that the informant had three felony convictions,
     was on probation, and was being paid for his help. Id. at
     502. But his information was fresh, specific, and
     corroborated by his having carried out controlled drug
     buys from the target and by specific information from
     another informant without his credibility problems. Id. at
     504

     In United States v. Hancock, we affirmed the denial of
     a Franks hearing in similar circumstances. 844 F.3d at
     710. An informant provided fresh, detailed information
     about a suspect’s drug sales, but the affidavit for the
     warrant left out information about the informant’s own
     criminal history and the fact that he was in custody
     when he provided the information. Id. at 705-06. We
     found that the omissions were not material because the


                           Page 58 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 59 of 64




     warrant application included extensive corroboration of
     the suspect’s drug trafficking and intimidation of
     witnesses. That corroboration came from other
     informants, a search of a cellular telephone showing texts
     referring to drug deals, and from an earlier interview with
     the suspect himself. The quantity and quality of
     corroborating information meant that the omitted adverse
     credibility information about one informant did not
     require a Franks hearing. Id. at 707-10.

United States v. Clark, 935 F.3d 558, 565 (7th Cir. 2019).

     In Clark, however, the Seventh Circuit found that the facts

there were distinguishable. A warrant had been issued to search a

hotel room for evidence of drug trafficking based on a tip from an

unidentified informant that “earlier that day, he had driven

someone to a parking lot adjacent to the Baywalk Inn in Superior to

buy heroin from a black male called ‘Big Mike,’ the brother of

‘Toonchie.’” Id. at 564. The officer had corroborated the tip by

surveilling the parking lot and observing a black man leave the

hotel and enter and then exit at least five cars in the hotel parking

lot. The officer had also learned that a guest in room 203 was the

only one who had paid both in cash and was staying one night,

behavior that the officer said was typical of drug trafficking based

on his training and experience. Id. He had also spoken to a woman

“who said that her daughter was a heroin addict and that she (the


                            Page 59 of 64
                 3:18-cr-30071-SEM-TSH # 71   Page 60 of 64




mother) had followed a man she suspected of drug-dealing to Room

203.” Id. The affidavit did not include that “[t]he informant was

being paid for his services. He also had two pending criminal

charges against him, fifteen prior convictions, and a history of

opiate and cocaine abuse, and he was hoping to receive a reduced

sentence in exchange for his cooperation.” Id. The Seventh Circuit

found that because the warrant application did not include any of

the information regarding the informant’s credibility, and because

the “foundation for probable cause independent of the credibility

was so meager in this case that the credibility of the informant was

material for Franks purposes.” Id. at 566. See also, United States

v. Glover, 755 F.3d 811, 818 (7th Cir. 2014)(“The probable cause

affidavit here left the magistrate unable to fulfill his role as a

neutral arbiter and therefore provided an insufficient basis for

finding probable cause to support the search warrant.”).

     Here, like in Clark, none of the adverse information about

Stogsdill was included in the affidavit. Aside from the statements of

Stogsdill, there was no corroborating evidence regarding the child

pornography. Stogsdill also provided the majority of the probable

cause foundation for the search of drug evidence. Without


                             Page 60 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 61 of 64




Stogsdill’s statement, the basis for probable cause in the warrant is

that (1) “maintenance workers observed a fire in the morning [of

March 8, 2016], and saw a white male, white female, both

approximately 40 years old with a black and white dog leaving the

area of the fire in a dark Chevrolet four door sedan;” and (2) that

Mr. Hannah admitted to being in the area of the park with Stogsdill

and the dog in the maroon Chevrolet Cobalt where the fire took

place, but denied burning anything. Like Clark, the independent

foundation for probable cause was “meager,” making Stogdill’s

credibility material for Franks purposes. ---
                                          See ----
                                              also ---------------
                                                   United States v.

Glover, 755 F.3d 811, 820 (7th Cir. 2014) (highlighting that the

omission of credibility information was “clearly material” because it

“undermined the issuing magistrate’s role in the probable cause

determination.”).

     b. Deliberate or Reckless Omissions: Mr. Hannah also needs to

show that the omissions were deliberate or reckless. “An officer's

omission from the probable cause affidavit of known and

substantial adverse information about the informant’s credibility is

sufficient to support a reasonable inference of recklessness.”

United States v. Glover, 755 F.3d 811, 820 (7th Cir. 2014) (omission


                            Page 61 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 62 of 64




of credibility information regarding informant’s criminal history,

expectation of payment, and gang affiliation). The omission of

important information regarding an informant’s credibility

“permits (but does not require) an inference that the omissions were

deliberate or reckless. If the showing of probable cause in the

warrant application depended on the credibility of the informant,

that permissible inference should be enough to obtain

a Franks hearing.” Clark, 935 F.3d at 566. This case cannot be

meaningfully distinguished from this precedent: Werts omitted

material adverse credibility information about Stogsdill, which

permits an inference that these omissions were made deliberately or

recklessly. This permissible inference is enough to obtain a Franks

hearing.

     D. The Court Defers Ruling on the Validity of Warrants

        Two, Three, and Four.

     The probable cause for Warrants Two, Three, and Four relied

on the fruits of the search in Warrant One. Accordingly, the Court




                            Page 62 of 64
                3:18-cr-30071-SEM-TSH # 71   Page 63 of 64




finds that whether the evidence obtained in Warrants Two and

Three should be suppressed is tied to whether the evidence

obtained Warrant One should be suppressed. The Court, therefore,

delays ruling on whether the evidence obtained in these searches

should be suppressed until after the Franks hearing.

     Mr. Hannah also argues that Warrant Four is invalid based on

the 895-day delay in seeking Warrant Four. Judge Schanzle-

Haskins recommends suppressing Warrant Four for this reason. In

light of the Superseding Indictment, it is not clear that the

Government intends to rely on evidence obtained in Warrant Four,

so this portion of the motion may be moot. The Court will delay

ruling on this issue, if necessary, after the Franks hearing.

                              V. CONCLUSION

     For the reasons above, the Court ADOPTS IN PART and

REJECTS IN PART the recommendations in Magistrate Judge

Schanzle-Haskins’ Report and Recommendation (d/e 52).

Defendant’s Motion to Dismiss (d/e 21) is DENIED, with leave to

refile his motion for an adverse inference instruction at trial if




                             Page 63 of 64
               3:18-cr-30071-SEM-TSH # 71   Page 64 of 64




warranted. Defendant’s request for a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978), is GRANTED.

ENTERED: July 27, 2021.

FOR THE COURT:
                           s/ Sue E. Myerscough__
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 64 of 64
